Citation Nr: 0722969	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  03-16 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for dental trauma.

2.  Entitlement to service connection for rheumatoid 
arthritis, to include consideration as being secondary to a 
service-connected disability.  

3.  Entitlement to service connection for sleep apnea, to 
include consideration as being secondary to the service-
connected asthma or hiatal hernia.

4.  Entitlement to a compensable rating for Dupuytren's 
Contracture of the left hand.

5.  Entitlement to a rating in excess of 10 percent for 
hiatal hernia.

6.  Entitlement to service connection for a psychiatric 
disorder.

7.  Entitlement to a rating in excess of 30 percent for 
bronchial asthma with allergic bronchitis and allergic 
rhinosinusitis.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from April 1971 to January 
1992.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2002 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).

The issues of increased ratings for bronchial asthma and 
service connection for a psychiatric disorder are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

The Board notes that the veteran, in his June 2001 claim 
appears to raise claims for service connection for carpal 
tunnel syndrome and Dupuytren's Contracture of the right 
hand.  These matters are REFERRED to the RO for the 
appropriate action.  The Board also notes that, at the 
December 2006 Travel Board hearing, the veteran appears to 
request that his claim for service connection for dental 
trauma secondary to service connected hiatal hernia be 
reopened.  This matter is also REFERRED to the RO for the 
appropriate action.  




FINDINGS OF FACT

1.  The evidence does not show that the veteran has a dental 
condition resulting from a combat wound or other service 
trauma.

2.  Rheumatoid arthritis was not incurred in service and is 
not causally related to service or a service connected 
disability.  

3.  Sleep apnea was not incurred in service and is not 
causally related to service or a service connected 
disability.  

4.  The manifestations of Dupuytren's Contracture include 
painful scarring and mild functional limitation of the left 
hand but no limitation of motion or ankylosis.  

5.  The veteran's gastrointestinal disorder is manifested by 
continuous moderate manifestations, with no evidence of 
persistently recurrent pyrosis or regurgitation, weight loss, 
anemia, or incapacitating episodes, and the evidence does not 
indicate that the symptoms result in a considerable 
impairment of health.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for dental trauma, to 
include for treatment purposes, have not been met.  38 
U.S.C.A. §§ 1110, 1131, 1712 (West 2002); 38 C.F.R. §§ 3.381, 
17.161 (2006).

2.  The criteria for service connection for rheumatoid 
arthritis have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2006).

3.  The criteria for service connection for sleep apnea have 
not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2006).

4.  The criteria for a rating of 10 percent, but no higher, 
for Dupuytren's Contracture have been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.118, Diagnostic Code 7804 
(prior to August 30, 2002).

5.  The criteria for a rating of 20 percent, but no higher, 
for a hiatal hernia are met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 3.159, 3.321, 4.10, 4.114, Diagnostic Code 7305, 
7346 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In March and July 2003, the agency of original jurisdiction 
(AOJ) sent a letter to the veteran providing the notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
Although the notice letters postdate the initial 
adjudication, the claims were readjudicated after the March 
2003 letter without taint from the prior decision, the 
veteran had ample time to submit additional evidence after 
both letters, and no prejudice is apparent from the record.  
In March 2006, the veteran was provided with notice of the 
effective date and disability rating regulations.  Although 
the claim was not subsequently readjudicated, for the service 
connection claims, because service connection has been 
denied, any question as to the appropriate effective date is 
moot, and there can be no failure-to-notify prejudice to the 
veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  For the increased rating claims, there is no 
prejudice because the veteran was provided increased ratings 
for the entire duration of the claims, and the RO will be 
able to cure the timing defects.  Id.  The VA has done 
everything reasonably possible to assist the veteran with 
respect to his claim for benefits, such as obtaining service 
medical records, providing a VA examination, and providing a 
personal hearing.  Consequently, the duty to notify and 
assist has been met.  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Service connection may 
also be granted for disability shown to be proximately due 
to, or the result of, a service-connected disorder.  See 
38 C.F.R. § 3.310(a).  This regulation has been interpreted 
by the Court to allow service connection for a disorder which 
is caused by a service-connected disorder, or for the degree 
of additional disability resulting from aggravation of a 
nonservice-connected disorder by a service-connected 
disorder.  See Allen v. Brown, 7 Vet. App. 439 (1995).  

Dental trauma 
The veteran contends that a file was left in his tooth canal 
during an in-service root canal.  The veteran asserts that 
this file led to his right lower molar becoming severely 
abscessed in 1995, requiring that the tooth, and a bridge, be 
removed.  See July 2001 claim.  

The April 1971 enlistment dental record indicates that tooth 
number 31, the right lower molar, was carious.  Service 
dental records indicate that treatment for tooth 31 included 
the provision of fillings, the provision of  a gold crown, 
topical flouride for exposed root sensitivity, an occlusal 
adjustment (due to defective substructure), a pulpotomy, and 
a root canal.  See October 1971, December 1977, January 1979, 
June 1980, January 1981, January 1982, February 1982, and 
March 1982 service dental records.  Subsequent dental records 
indicate that, after the root canal, the veteran lost his 
temporary filling for a week, which resulted in a perforation 
of the canal.  The tooth was filled in September 1982, and 
the record notes that the veteran was given a guarded 
prognosis due to an obliterated canal and a separated bur in 
another canal.  In June 1981, the veteran was treated for a 
fractured crown.  The tooth was filled, pinned, and capped.  
See June 1981 dental record.  In February 1991, due to dental 
issues with teeth 29 and 30, a full gold bridge was implanted 
for teeth 29, 30, and 31.  

Service connection will be granted for a dental disease or 
injury of individual teeth and the investing tissue, shown by 
the evidence to have been incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.381(a) 
(1996).  The significance of finding a dental condition is 
due to service trauma is that a veteran will be eligible for 
VA outpatient dental treatment, without being subject to the 
usual restrictions of a timely application and one-time 
treatment.  38 C.F.R. § 17.161(c).  Replaceable missing 
teeth, treatable carious teeth, dental or alveolar abscesses, 
and periodontal disease are not disabling, and may be 
considered service connected solely for the purpose of 
determining entitlement to VA dental examination or 
outpatient dental treatment.  38 C.F.R. § 3.381.  

Service dental records report that the dental treatment on 
tooth 31 was for residuals of caries.  38 C.F.R. 
§ 3.381(c)(4) states that teeth noted as carious on entry 
will not be service-connected on the basis that they were 
filled during service.  There is no record of any damage to 
tooth 31 from the dental treatment, to include from a file 
being left in a tooth, or from any other in-service trauma.  
Consequently, service connection for dental trauma is not 
warranted.  

As stated above, service connection can be granted for 
treatable carious teeth for the purpose of determining 
entitlement to VA dental examination or outpatient dental 
treatment.  Legal authority provides for various categories 
of eligibility for VA outpatient dental treatment, such as 
veterans having a compensable service-connected dental 
condition (Class I eligibility); veterans having a 
noncompensable service-connected dental condition, provided 
that they apply for treatment within a specified period after 
service (Class II eligibility); those having a noncompensable 
service-connected dental condition adjudicated as resulting 
from a combat wound or other service trauma (Class II(a) 
eligibility); those who were prisoners of war (Classes II(b) 
and (c)); those whose dental condition is aggravating an 
associated service-connected disability (Class III-
"adjunct"-eligibility); those whose service-connected 
disabilities are rated as 100 percent disabling (Class IV 
eligibility); those who are participating in a rehabilitation 
program under 38 U.S.C. Chapter 31 (Class V eligibility); and 
those who have a dental condition which is complicating 
authorized treatment for a medical condition (Class VI 
eligibility).  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.

The veteran does not meet any of the foregoing conditions.  
As described above, the condition of tooth 31 is not service 
connected and is not the result of in-service trauma.  
Additionally, the veteran does not meet the criteria for the 
other classes.  Consequently, service connection, for either 
monetary or treatment benefits, is not warranted.  

Rheumatoid Arthritis
Service medical records do not report any diagnosis of 
rheumatoid arthritis, and the service examination records 
report a negative history of rheumatism.  

An October 1998 Fallahi record reports the veteran's history 
of pain in the shoulders, feet, hands, lower back, and legs 
for the previous 8 years.  The veteran stated that he was 
diagnosed with fibromyalgia by one doctor and rheumatoid 
arthritis by another doctor.  The veteran had very good range 
of motion of all the joints, but multiple areas of soreness 
around the joints.  He was diagnosed with fibromyalgia and 
arthralgia without arthritis.  The examiner also found that 
the veteran had a positive rheumatoid factor without clinical 
evidence of rheumatoid arthritis, and the examiner stated 
that he specifically checked for rheumatoid arthritis.  A 
December 1998 Fallahi treatment record reports the veteran's 
negative history of inflammatory arthritis and  rheumatoid 
arthritis, and the veteran was noted to have nothing to 
suggest swelling, pain, prolonged morning stiffness, or 
swollen joints.  An October 2000 Fallahi treatment record 
reports the initial diagnosis of rheumatoid arthritis.  

An August 2001 VA examination record reports a diagnosis of 
rheumatoid arthritis, with pain in multiple joints, and 
normal x-ray findings.  

Rheumatoid arthritis was initially diagnosed 8 years after 
separation from service, with no competent evidence 
indicating that rheumatoid arthritis was incurred in service 
or that it is linked to service.  Although the service 
medical records report the veteran's complaints of pains, 
such as chest pain and back pain, there is no diagnosis of 
rheumatoid arthritis, and the veteran's symptoms do not 
approximate those of rheumatoid arthritis until 2000.  The 
veteran has also alleged that his rheumatoid arthritis is 
secondary to his service-connected to asthma or hiatal 
hernia.  There is no medical evidence of a link between 
either of these service-connected disabilities and the 
rheumatoid arthritis, however.  Although the veteran has 
asserted that such a link exists, the veteran, as a 
layperson, is not competent to comment on the presence or 
etiology of a medical disorder.  Rather, medical evidence is 
needed to that effect.  See Espiritu v. Derwinski, 2 Vet. 
App. 492

Based on the lack of evidence of an in-service incurrence and 
the lack of evidence linking rheumatoid arthritis to service 
or a service-connected disability, service connection must be 
denied.  

Sleep apnea
Service medical records do not report a diagnosis of sleep 
apnea.  A May 1972 service medical record reports that the 
veteran had difficulty getting to sleep because of "nervous 
trouble," which the veteran subsequently defined as 
hyperactivity.  See February 1974 examination record.  
Several service medical records reporting treatment for 
asthma note complaints of coughing and wheezing and night, 
but there is no finding consistent with sleep apnea.  See, 
e.g., May 1983 and March 1988 service medical records.  A 
June 1990 service medical record, reporting treatment for 
marital problems, reports the veteran's history of no sleep 
impairment.  An August 1990 service medical record, again for 
treatment for symptoms attributed to marital problems, does 
report the veteran's history of "poor sleep," but no 
diagnosis other than "marital problems" is made, and 
subsequent records do not report a history of impaired sleep.

A July 1998 post-service Knox treatment record reports the 
veteran's history of significant snoring.  The veteran 
reported that he had two previous sleep studies, the last one 
dating 2 years prior, which showed mild to moderate sleep 
apnea with a minimal respiratory disturbance index.  The 
examiner stated that the veteran had an elongated uvula, a 
"rather large fleshy palate," and was overweight.  See July 
1998 Knox record.  In a subsequent July 1998 Knox treatment 
record, the veteran reported that his asthmatic attacks 
create swelling in his posterior pharyngeal area and his 
uvula which exacerbates his breathing.  In August 1999, the 
veteran underwent an uvulopalatopharyngoplasty with midline 
glossectomy for his sleep apnea with obstruction.  An August 
1999 post-surgery record reports that the veteran was doing 
well post-surgery and that the veteran lost 25 pound.  The 
examiner stated that he thought the snoring should be much 
better.  See August 1999 Knox record.  The August 2001 VA 
examination record diagnoses the veteran with status-post 
uvulopalatopharyngoplasty.  

The evidence of record does not indicate that the veteran has 
sleep apnea secondary to the service-connected asthma or 
hiatal hernia.  Although the veteran has asserted that such a 
link exists, as stated above, the veteran is not competent to 
comment on the presence or etiology of a medical disorder.  
Rather, medical evidence is needed to that effect.  See 
Espiritu v. Derwinski, 2 Vet. App. 492.  The Knox treatment 
records indicate that the veteran's sleep apnea is due, at 
least in part, to the veteran's weight, elongated uvula, and 
fleshy palate.  The treatment records do not contain any 
competent findings linking the sleep apnea to the hiatal 
hernia or asthma.  The evidence also does not indicate that 
sleep apnea was incurred during service.  Consequently, 
service connection for sleep apnea is denied.  

Dupuytren's Contracture
The veteran seeks a compensable rating for Dupuytren's 
Contracture of the left hand.  The veteran underwent an 
excision of a Dupuytren's nodule and cord, left hand, in June 
1998.  Two nodules on the left thumb, just radial to the 
radial digital nerve and extending back past the IP joint, 
and a cord in the little ray extending through the palm were 
excised.  

An August 2001 VA examination record notes that the veteran 
had a Dupuytren's nodule at the base of the left third 
finger.  The veteran was diagnosed with status-post surgery 
for left hand Dupuytren's Contracture with residual nodule in 
left palm, with mild functional loss.  The veteran was able 
to bend the left hand fingers and touch the median transverse 
crease of the palm.  He was also able to touch the tip of the 
fingers with his thumb and could make a fist.  The record 
does not report whether the veteran had any scars from the 
1998 surgery.  

The veteran has reported that he has pain from the nodule, 
and that he lost dexterity and strength in the left hand 
after the 1998 surgery.  See e.g., August 2002 Notice of 
Disagreement, December 2006 Travel Board transcript.  At his 
December 2006 Travel Board hearing, the veteran testified 
that the scarring from the surgeries was painful and he had 
trouble stretching the scars.  See December 2006 transcript.  
In a December 2006 statement, the veteran reported that he 
had nodules in the left palm, thumb, and wrist, contracture, 
and scarring which all limit the use of his hand.  

Compensable ratings for left hand Dupuytren's contracture may 
be granted for limitation of motion of individual digits, 
ankylosis of multiple digits, or scarring.  See 38 C.F.R. 
§§ 4.71a, 4.118.  

During the pendency of this appeal, the rating criteria for 
limitation of motion of the hand (38 C.F.R. § 4.71a, 
Diagnostic Codes 5216 to 5230) and scars (38 C.F.R. § 4.118, 
DC 7800 to 7805) were amended, effective August 26, 2002, and 
August 30, 2002 respectively.  Because this claim was filed 
prior to the amendments, both the "old" and "new" rating 
formulas are applicable.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003); VAOPGCPREC 3-2000 (Apr. 10, 2000).  The new rating 
formulas may only be applied after their effective dates, 
however.  See Rhodan v. West, 12 Vet. App. 55 (1998), appeal 
dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 1999) (unpublished 
opinion).  

The veteran's Dupuytren's Contracture has a noncompensable 
rating under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5299, by 
analogy to the limitation of motion diagnostic codes.  The 
appropriate rating for limitation of motion is determined 
after consideration of functional loss due to flare-ups, 
fatigability, incoordination, weakness, and pain on movement.  
See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995); 38 C.F.R. 
§§ 4.40, 4.45.  

Both the "old" and "new" rating criteria for limitation of 
motion of the hand provide compensable ratings for ankylosis 
and limitation of motion of the thumb, long, or index finger.  
In this case, there is no evidence that the veteran's fingers 
are ankylosed or that there is limitation of motion, to 
include inability to touch the thumb to the other fingers or 
inability to touch the median or proximal transverse crease 
with the index or long finger.  Although the evidence 
indicates that the Dupuytren's Contracture results in mild 
functional loss, to include loss of strength and dexterity, 
the evidence does not indicate that the functional loss 
approximates the criteria for a compensable rating for 
limitation of motion of the hand.  Consequently, a 
compensable rating is not warranted under the "old" or 
"new" 38 C.F.R. § 4.71a.

38 C.F.R. § 4.118 provides the rating criteria for skin 
conditions, to include scars.  The "old" diagnostic Code 
(DC) 7804 provides a 10 percent rating for superficial scars 
that are tender and painful on examination.  The veteran has 
reported that he has scarring from surgeries for his 
Dupuytren's Contracture, which are painful and limit his 
strength and dexterity.  Although there is no objective 
evidence of tender and painful scarring, the Board finds the 
veteran's testimony of a painful scar and resulting loss of 
strength and dexterity credible.  The Board finds that the 
veteran's history of painful scarring, loss of strength, and 
loss of dexterity, in conjunction with the 2001 VA examiner's 
finding of mild functional loss, most nearly approximates a 
10 percent rating under DC 7804.  A rating in excess of 10 
percent is not warranted, however.  The scars do not affect 
the head, face, or neck, and, because the surgery and nodules 
have only affected the left hand, an area in excess of 12 
square inches cannot be affected.  Consequently, a rating of 
10 percent, but no higher, is warranted for the veteran's 
Dupuytren's Contracture of the left hand.

Hiatal Hernia
Service connection is in effect for hiatal hernia.  The 
veteran underwent a Nissen Fundoplication in October 1991 as 
an anti-reflux procedure.  At discharge, he was diagnosed 
with gastroesophageal reflux and hiatal hernia.

In his July 2001 claim, the veteran stated that his symptoms 
included bloating, gas, and irregular bowel movements.  A VA 
examination was conducted in August 2001.  The veteran 
reported that he got nauseous sometimes, but did not vomit.  
He reported that he got a dull aching pain in the abdomen 
after eating and still had acid reflux.  The veteran also 
gave a history of bloating, 5 to 6 bowel movements a day, 
severe flatulence, and diarrhea 4 to 5 times a week.  The 
veteran had mild tenderness in the left upper quadrant of the 
abdomen.  The veteran was diagnosed with status-post Nissen 
Fundoplication and irritable bowel syndrome.  

The record also reports the veteran's history of losing 40 
pounds in the last year.  This weight loss was not attributed 
to the veteran's hiatal hernia, however, and an August 1999 
VA Baptist Medical Center treatment record reports that the 
veteran was required to loss weight to improve his snoring.  
See August 1999 Baptist Medical Center record (veteran had 
lost 25 pounds and was told to continue to lose weight).  

In his July 2002 notice of disagreement, the veteran stated 
that he had left shoulder/chest pain due to his hiatal 
hernia.  He states that he had previously believed this pain 
was due to other sources, namely his asthma or rheumatoid 
arthritis, until he learned from the May 2002 rating decision 
that it might be due to his hiatal hernia.  The veteran 
reported that he also had pain in his sternum "where it 
feels like the surgical clips left in my stomach after my 
Nissen Fundoplication, get up under my ribs/sternum."  He 
stated that it "seems like [he has] to have a bowel movement 
every time [he eats]."  He reported that several tests at 
the VA, such as upper and lower gastrointestinal series and 
an esophagogastroduodenoscopy, showed reflux and external 
hemorrhoids.  

Private treatment records dating from February 1998 to 
December 2002 all report that the veteran's gastrointestinal 
system was within normal limits, with no evidence of nausea, 
diarrhea, burping, cramps, gas, or weight gain/loss.  See Lee 
treatment records.  

In a June 2003 statement, the veteran reported that he had 
bloating, gas, bowel pain, and felt like he had to have a 
bowel movement frequently, from 6 to 10 times a day, as soon 
as he ate.  He also reported that he had severe shoulder and 
arm pain related to this distress.  He asserted that his 
stomach problems were severe and affected his quality of 
life.  

The veteran had a Travel Board hearing in December 2006.  The 
veteran testified that his reflux would wake him up at night 
2 times a week, on average, and he would have to go vomit.  
He testified that he had pain down his arm, gas, diarrhea, 
and food stuck to his esophagus.  He testified that he his 
voice was hoarse due to the reflux.  The veteran also 
reported that he had lost weight, but he attributed the 
weight loss to a change in jobs (to a less stressful job) and 
did not attribute the weight loss to the hiatal hernia.  

The veteran submitted another statement in December 2006, 
subsequent to the Travel Board hearing.  The veteran stated 
that he "often" (2 to 3 times a week) wakes up in the 
middle of the night with reflux, which causes him to vomit.  
The veteran also reported that he had problems with food 
getting stuck in his esophagus, though he thought some of the 
problem was due to an inability to chew from a dental 
condition.  He reported that he has chronic shoulder pain, 
heartburn, diarrhea, hoarseness, and flatulence.   

The veteran's hiatal hernia is rated at 10 percent under 
Diagnostic Code (DC) 7346.  38 C.F.R. § 4.114 states that 
ratings under DC 7301 to 7329, inclusive, 7331, 7342, and 
7345 to 7348, inclusive, will not be combined with each 
other.  Instead, a single evaluation will be assigned under 
the diagnostic code which reflects the predominant disability 
picture.  The Board notes that amendments were made to 
38 C.F.R. § 4.114 in July 2001, but diagnostic codes 
applicable to this claim were not amended.  Consequently, the 
Board will not distinguish between the pre- and post-
amendment criteria.  

DC 7305, which rates duodenal ulcers, provides a 20 percent 
rating for continuous moderate manifestations.  The overall 
nature, to include frequency and severity, of the veteran's 
symptoms most nearly approximates a finding of "continuous 
moderate manifestations."  A higher rating is not warranted 
under DC 7305 because there is no evidence of weight loss, 
anemia, or recurrent incapacitating episodes.  See DC 7305.  

A higher rating is also not available under DC 7346.  DC 7346 
provides a 30 percent rating for persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  The 
evidence does not indicate that the veteran has a current 
diagnosis of pyrosis, and, although the veteran complains of 
regurgitation, the evidence does not indicate that the 
veteran's regurgitation is "persistently recurrent."  
Additionally, although the veteran has attributed his 
shoulder pain to the hiatal hernia, the veteran is not 
competent to comment on the presence or etiology of a medical 
disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492.  In 
this case, there is no medical evidence linking the veteran's 
shoulder pain to the hiatal hernia.  Finally, the evidence 
does not indicate that the veteran's hiatal hernia results in 
a considerable impairment to the veteran's health.  The 
veteran has not alleged that he is unable to eat due to the 
hiatal hernia, and the record contains no medical finding of 
weight loss or functional limitation from the hiatal hernia.  
Consequently, a rating of 20 percent, but no higher, is 
warranted for the veteran's hiatal hernia.


ORDER

Service connection for dental trauma is denied.

Service connection for rheumatoid arthritis is denied.

Service connection for sleep apnea is denied.

A rating of 10 percent, but no higher, for Dupuytren's 
Contracture is granted.  

A rating of 20 percent, but no higher, for hiatal hernia is 
granted.


REMAND

Further development is needed on the claim for service 
connection for a psychiatric disorder.  A June 1971 service 
medical record reports an assessment of "anxiety neurosis or 
fatigue or something."  An April 1972 examination record 
reports a history of nervous trouble, and a May 1972 follow-
up record notes that the "nervous trouble," was manifested 
by anxiety, tremor, difficulty getting to sleep, and 
decreased appetite, and the veteran was disqualified from 
flying.  A February 1974 reenlistment examination record 
notes the veteran's explanation that his "nervous trouble" 
referred to hyperactivity since childhood.  Service medical 
records dating in June, August, September, and October 1990 
all report treatment for marital problems, with the August 
and September 1990 records reporting an additional diagnosis 
of adjustment disorder.  Finally, the November 1991 
retirement examination record reports the veteran's history 
of depression or excessive worrying and the record notes that 
the veteran was treated for depression caused by job stress 
and burn out.  

The August 2001 VA examination record reports that the 
veteran was diagnosed with dysthymic disorder with anxiety.  
An opinion is needed to determine if the dysthymic disorder 
with anxiety was incurred during service, in light of the 
foregoing treatment records.  See 38 U.S.C.A. § 5103A(d).  

Additionally, a June 1992 post-service record notes that the 
veteran was seen in the Mental Health Clinic for depression, 
and references a letter by "Mr. Collier."  This letter is 
not associated with the claims file and should be obtained.  

Further development is also needed on the claim for an 
increased rating for bronchial asthma.  In a May 2002 
decision, the RO denied the veteran's claim for an increased 
rating for bronchial asthma with allergic bronchitis and 
allergic rhinosinusitis.  In July 2002, the veteran submitted 
a notice of disagreement with this decision.  No Statement of 
the Case (SOC) has been issued for this claim.  The Board 
notes that the RO issued a rating decision in June 2003 based 
on the receipt of new evidence.  This rating decision does 
not satisfy the requirements of Manlincon v. West, however.  
In Manlincon v. West, 12 Vet. App. 238 (1999), the Court 
indicated that in a case in which a veteran expressed 
disagreement in writing with a decision by an agency of 
original jurisdiction and the agency of original jurisdiction 
failed to issue a SOC, the Board should remand the matter for 
issuance of an SOC.  Consequently, this claim must be 
remanded.  

Accordingly, the case is REMANDED for the following action:

1. Ask the veteran if there are 
outstanding private treatment records for 
the psychiatric disorder and take all 
appropriate steps to obtain any reported 
records.  

2.  Ask the veteran if he has received VA 
treatment for the psychiatric disorder, 
and, if so, obtain the records.

3.  After any treatment records are 
obtained, schedule the veteran for a VA 
examination to determine whether it is at 
least as likely as not that the veteran's 
psychiatric disorder was incurred in 
service.  All testing deemed necessary by 
the examiner should be performed, and the 
results reported in detail.  The claims 
folder must be available for review by 
the examiner in conjunction with the 
examination, and this fact should be 
noted in the report.

5.  Provide the veteran a Statement of 
the Case addressing the issue of 
entitlement to an increased rating for 
bronchial asthma.  Notify him of the time 
limit within which an adequate 
substantive appeal must be filed in order 
to perfect an appeal of the issues and 
secure appellate review by the Board.  
Thereafter, this issue is to be returned 
to the Board only if an adequate and 
timely substantive appeal is filed.  

6.  Following any additional development 
deemed appropriate, the veteran's claim 
for service connection for a psychiatric 
disorder should again be reviewed.  If 
the benefit sought are is granted, the RO 
should issue a supplemental statement of 
the case and allow the veteran an 
appropriate opportunity to respond.  
Thereafter, the claim should be returned 
to the Board for further appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


